Exhibit 10.10

ASTRO-MED, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered
into as of April 3, 2013 (the “Grant Date”) by and between Astro-Med, Inc. (the
“Company”) and                      (the “Grantee”). Any capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Plan (as defined herein).

WHEREAS, the Company has adopted the Company’s 2007 Equity Incentive Plan (the
“Plan”) pursuant to which awards of Restricted Stock Units may be granted; and

WHEREAS, the Committee has determined that it is in the best interests in the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Restricted Stock Units Awarded. (a) Pursuant to Section 8 of the Plan, the
Company hereby issues to the Grantee on the Grant Date an award consisting of,
in the aggregate,              Restricted Stock Units (the “Restricted Stock
Units”) as follows:

 

  (i) twenty-five percent (25%) of the Restricted Stock Units (i.e.,
            ) (the “Time-Based RSUs”) shall vest based on continued employment
with the Company as provided in Section 4(a),

 

  (ii) seventy-five percent (75%) of the Restricted Stock Units (i.e.,
            ) (the “Performance RSUs”) shall be earned based on the Company’s
achievement of the performance goals set forth in Section 3 (the “Performance
Goals”) and shall vest as provided in Section 4(b).

(b) Each Restricted Stock Unit represents the right to receive one share of the
Company’s common stock, $0.05 par value (the “Common Stock”), subject to the
terms and conditions of this Agreement and the Plan. The actual number of shares
of Common Stock which will vest on the applicable Vesting Date (as defined
below) may be less than number of shares set forth in this Section 1, and
vesting of the Performance RSUs will be based on the Company actually achieving
the performance goals set forth in Section 3, and, except as provided in
Section 4 hereof, the Grantee’s continued employment by the Company or an
Affiliate through the applicable Vesting Date.

2. Measurement Period. The measurement period shall be for the period beginning
February 1, 2013 through January 31, 2016 (the “Measurement Period”).

 

1



--------------------------------------------------------------------------------

3. Performance Goals.

(a) Net Sales RSUs. Fifty percent (50%) of the Restricted Stock Units (i.e.,
            ) shall be earned based on the Company’s achievement of the Net
Sales Goal (defined below) (the “Net Sales RSUs”). The Net Sales RSUs shall be
earned by the Grantee if the cumulative net sales of the Company as reported in
the Company’s audited financial statements for the Measurement Period equals or
exceeds the cumulative net sales target forecasted in the Company’s annual
budgets for the Measurement Period, as approved by the Company’s Board of
Directors for such fiscal years (the “Net Sales Goal”).

(b) ORONA RSUs. Twenty-five percent (25%) of the Restricted Stock Units (i.e.,
            ) shall be earned based on the Company’s achievement of the ORONA
Goal (defined below) (the “ORONA RSUs”). The ORONA RSUs shall be earned by the
Grantee if average annual ORONA (operating income return on net assets) of the
Company as calculated for the Company’s Management Bonus Plan for the
Measurement Period equals or exceeds 8% per annum (the “ORONA Goal”).

4. Vesting.

(a) Vesting of Time-Based RSUs. Subject to Sections 6 and 7, the Grantee shall
become vested in the right to receive the Time-Based RSUs on the third
anniversary of the Grant Date (the “Time-Based Vesting Date”). Except as
provided in Section 7, if the Grantee has a termination from employment with the
Company for any reason, prior to the Time-Based Vesting Date, the Grantee will
forfeit the Time-Based RSUs; provided however, if the Grantee’s termination from
employment with the Company is by reason of death or Disability, any unvested
Time-Based RSUs will become vested as of the date of such death or Disability.

(b) Vesting of Performance RSUs. Subject to Sections 6 and 7, the Grantee shall
become vested in the right to receive the Performance RSUs earned by the Grantee
pursuant to Section 3 hereof on the later of the third anniversary of the Grant
Date or the date on which the Company issues its audited financial statements
for the Measurement Period (the “Performance Vesting Date”). Except as provided
in Section 7, or as the Committee may determine in its sole discretion, if the
Grantee has a termination from employment with the Company for any reason prior
to the Performance Vesting Date, the Grantee shall forfeit all Performance RSUs.

(c) Effect of Forfeiture. Neither the Company nor any Affiliate will have any
further obligations to the Grantee under this Agreement to the extent any of the
Grantee’s Restricted Stock Units are forfeited.

5. Delivery of Stock Certificates. As soon as practicable after the Time-Based
Vesting Date or the Performance Vesting Date, as applicable (each a “Vesting
Date”), and consistent with Section 409A of the Code, the Company shall issue
and deliver to the Grantee, or the Grantee’s beneficiary or estate as the case
may be, certificates for the number of shares of Common Stock equal to the
number of Vested Restricted Stock Units, which certificates shall contain the
legend(s) referenced in Section 6 hereof. The number of shares delivered shall
be net of the number of shares withheld, if any, pursuant to Section 10. The
Company shall not be

 

2



--------------------------------------------------------------------------------

required to deliver any fractional share of Common Stock, but will make a cash
payment in lieu thereof equal to the Fair Market Value (determined as of the
applicable Vesting Date) of the fractional share to which the Grantee or the
Grantee’s beneficiary or estate, as the case may be, is entitled to hereunder.
No payment will be required from the Grantee upon the issuance or delivery of
shares of Common Stock except that any amount necessary to satisfy applicable
federal, state or local tax requirements shall be withheld or paid promptly in
accordance with Section 10.

If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the Restricted Stock Units upon his
“separation from service” within the meaning of Section 409A of the Code, then
to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code, such settlement will be delayed until the earlier of:
(a) the date that is six months following the Grantee’s separation from service
and (b) the Grantee’s death.

6. Transfer Restrictions. The Grantee may not sell, transfer, pledge or
otherwise encumber more than fifty percent (50%) of the Common Stock issued upon
vesting of the Restricted Stock Units prior to the first anniversary of the
Vesting Date (the “Restricted Period”), provided, however, such restrictions
shall lapse upon the death or Disability of the Grantee. Any and all
certificates representing shares of Common Stock issued hereunder shall have
appropriate legends evidencing such transfer restrictions.

7. Change In Control.

(a) Notwithstanding anything herein to the contrary, in the event that a Change
in Control occurs during the Measurement Period:

 

  (i) the Time-Based RSUs shall immediately vest;

 

  (ii) for the purposes of determining whether or not the Net Sales Goal has
been achieved, the last day of the fiscal quarter immediately preceding the date
of such Change in Control shall be deemed to be the final date of the
Measurement Period and forecasted net sales shall be based upon the quarterly
budget for any partial fiscal year included in the Measurement Period. For
example, if the Change of Control occurs on or after August 2, 2014 and before
November 1, 2014, the final day of the Measurement Period shall be deemed to be
August 2, 2014, and the forecasted net sales for fiscal 2015 included in
forecasted cumulative net sales for purposes of determining if the Company has
achieved the Net Sales Goal shall be the budgeted net sales for the first two
quarters of fiscal 2015, and if cumulative net sales through August 2, 2014
equal or exceed the budgeted net sales for the Measurement Period, as so
calculated, then 100% of the Net Sales RSUs shall have been earned and shall
vest and if cumulative net sales through August 2, 2014 are less than budgeted
net sales for the Measurement Period, as so calculated, then the Net Sales RSUs
shall be forfeited; and

 

  (iii) the number of ORONA RSUs that shall vest on the Change of Control shall
equal the product of (A) the total number of ORONA RSUs multiplied by (B) a
fraction, the numerator of which is the number of full months that have elapsed
during the Measurement Period up to and including the date of the Change of
Control, and the denominator of which is 36.

 

3



--------------------------------------------------------------------------------

8. Rights as Shareholder. The Grantee shall not have any rights of a shareholder
of the Company holding shares of Common Stock, unless and until the Restricted
Stock Units vest and are settled by the issuance of such shares of Common Stock.
Notwithstanding the foregoing, with respect to any Vested RSUs, the Grantee
shall have the right to participate in any dividend of the Common Stock that has
a record date on or after the Vesting Date.

9. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 11.2 of the
Plan.

10. Tax Liability and Withholding.

(a) The Grantee acknowledges and agrees that the Company and its subsidiaries
have the right to deduct from payments of any kind otherwise due to Grantee any
federal, state or local taxes of any kind required by law to be withheld with
respect to the grant or vesting of Restricted Stock Units hereunder.

(b) The Committee may permit the Grantee to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means:

 

  (i) tendering a cash payment.

 

  (iii) authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the Restricted Stock Units; provided, however, that no
shares of Common Stock shall be withheld with a value exceeding the minimum
amount of tax required to be withheld by law.

 

  (iv) delivering to the Company previously owned and unencumbered shares of
Common Stock.

Any shares of Common Stock withheld in accordance with this Section 10 shall be
treated as if issued and sold by the Grantee when determining the share
retention requirements applicable to the Grantee under the share ownership
and/or retention requirements of this Agreement (including Section 6 hereof)
and/ or guidelines of the Company.

(c) Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (i) makes no representation
or undertakings regarding the treatment of any Tax-Related

 

4



--------------------------------------------------------------------------------

Items in connection with the grant, vesting or settlement of the Restricted
Stock Units or the subsequent sale of any shares; and (i) does not commit to
structure the Restricted Stock Units to reduce or eliminate the Grantee’s
liability for Tax-Related Items.

11. Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

12. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.

13. Notices. Any notice hereunder to the Company shall be addressed to it at its
office, 600 East Greenwich Avenue, West Warwick, Rhode Island 02893, and any
notice hereunder to the Grantee shall be addressed to the Grantee at the address
reflected on the records of the Company, subject to the right of either party to
designate at any time hereafter in writing some other address.

14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

15. Rhode Island Law to Govern. This Agreement shall be construed and
administered in accordance with and governed by the laws of the State of Rhode
Island.

16. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

17. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock Units in this Agreement does not create any contractual
right or other right to receive any Restricted Stock Units or other Awards in
the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.

 

5



--------------------------------------------------------------------------------

18. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock Units, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Grantee’s material rights
under this Agreement without the Grantee’s consent.

19. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

20. No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
Units is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

21. Employment not Guaranteed. This Agreement shall not create any right in the
Grantee to continue in the Company employ for any specific length of time, nor
does it create any other rights in the Grantee or obligations on the part of the
Company, except those set forth in this Agreement.

22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement as of the
day and year first above written.

 

ASTRO-MED, INC. By:  

 

Name:   Everett V. Pizzuti Title:   President and Chief Executive Officer

 

[Grantee]

 

7